ORDER
PER CURIAM.
We have reviewed the petition for review, the stay motion, and petitioner’s re*607sponse to the motion to dismiss. We conclude that petitioner has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review under the REAL ID Act, Pub.L. No. 109-13, Div. B, 119 Stat. 231 (2005). See Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003) (rejecting a due process challenge to the summary affirmance procedure of the Board of Immigration Appeals); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted because we lack jurisdiction to review the Immigration Judge’s discretionary determination that petitioner did not demonstrate that her removal would result in exceptional and extremely unusual hardship to a qualifying relative under 8 U.S.C. § 1229b(b)(l)(D). See 8 U.S.C. § 1252(a)(2)(B)(I); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED.